DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. All pending claims 1-20 filed September April 19, 2021 were examined in this non-final office action. 
Response to Arguments
Applicant’s arguments, see remarks filed April 19, 2021, with respect to the rejections of claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. The combination of Bernstein-Andrews was withdrawn. All arguments were hinged on Bernstein-Andrews and are moot. In light of the request for consideration in after final, Bernstein-Andrews were replaced with Pourfallah. 
Applicant patent counsel is encouraged to schedule a telephone interview for further discussion. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8 and 17-20 are rejected under 35 USC 102(a)(2) as being anticipated by Pourfallah et al., US 2018/0025334 “Pourfallah.”
Pourfallah teaches all the limitations of claims 1, 3, 5-8 and 17-20. In Pourfallah, see at least:
Regarding claim 1 (Previously Presented) A method comprising:
In Pourfallah, see at least:
[0041] For example, in one implementation, a B2B payment may be triggered by a patient between a healthcare insurance company and a healthcare provider for making medical claim payment by the patient submitting virtual prepaid vehicle information at the healthcare provider.  For another example, the B2B payment may be facilitated between property, casualty insurance companies to service providers in auto, property (home), and workers' compensation, and/or the like.  For another example, the B2B-PAY may be deployed for auto insurance companies paying auto-body shops, product sample vouchers to patients, and/or the like. 
[0042] In one embodiment, a prepaid card, or a virtual prepaid card (with a card number) may be issued to a patient, who, upon receiving medical treatment at a healthcare provider, may facilitate payment to the healthcare provider or purchasing prescribed drugs at a pharmacy, etc., by loading his B2B-PAY card information.  In one embodiment, the B2B-PAY may provide business-to-business solutions (e.g., between insurance companies and healthcare providers, etc.) for validation and reconciliation. 
[0043] In one embodiment, the B2B-PAY may provide a variety of different user vehicles.  For example, the B2B-PAY may issue a magstripe card for the patient, who may swipe the card at a point of sale (POS) registry at a healthcare provider to pay.  For another example, the patient may operate a mobile device (e.g., a smart phone, etc.) to download and install a B2B-PAY mobile application, which may facilitate the patient to receive real-time electronic bill from the B2B-PAY after treatment. 
[0049] In another implementation, the B2B-PAY may provide a healthcare payment platform which facilitates payment and/or reimbursement from a restricted-use account.  In one implementation, B2B-PAY may facilitate a user to engage a restricted-use account for the cost of eligible items.  A restricted-use account may be a financial account having funds that can only be used for payment of approved products (e.g., prescription drugs, vaccine, food, etc.) and/or services (e.g., healthcare treatment, physical examination, etc.).  Examples of a restricted use account may comprise Flexible Savings Accounts (FSA), one or more Health Savings Accounts (HSA), Line of Credit (LOC), one or more health reimbursement accounts (HRA), one or more government insurance programs (i.e., Medicare or Medicaid), various private insurance--rules, various other restricted use favored payment accounts such as employment benefit plans or employee pharmacy benefit plans, and income deduction rules, and/or the like.  In other examples, the restricted-use account may comprise a food voucher, a food stamp, and/or the like.  Within implementations, the approval process of payment with a restricted use account may be administered by a third party, such as, but not limited to FSA/HSA administrator, government unemployment program administrator, and/or the like. 
receiving, by a network device via a merchant point of sale device, data indicative of an authorization request for a payment card transaction, 
[0078] Within implementations, the user 2002 may submit user information and payment account information 2012 to an issuer to apply for a B2B-PAY vehicle.  In one implementation, the B2B-PAY server may act as the issuer 2060.  In another implementation, the issuer 2060 may be independent of the B2B-PAY server.  Please note: For examination purposes, the B2B-PAY server acts as the issuer which serves as a network device.
[0116] FIGS. 2C-2D provides a data block diagram illustrating data flow between B2B-PAY server, user, merchant and affiliated entities to substantiate an in-flight PoS checkout payment at a merchant within embodiments of the B2B-PAY.  Within various embodiments, as shown in FIGS. 2C-2D, one or more user(s) 202, B2B-PAY server 220, B2B-PAY database(s) 219, merchant(s) (PoS terminal(s)) 210, account issuer network 230 , and/or the like are shown to interact via various communication networks 213 to facilitate the substantiation of a user purchase payment transaction. 
Please note: The B2B-PAY server is the network device.
[0117] Within embodiments, a user 202 may shop with a merchant 210, which may be a physical store, an online shopping site, and/or the like.  For example, the user 202 may walk in a physical merchant store and bring a shopping cart of purchase item to a PoS terminal, which may scan in the purchase item information 203.  In another example, the user 202 may engage in online shopping by adding purchase items into a virtual shopping cart and transmit the purchase item information 203 to the shopping site server. 
Item Eligibility Check at POS
[0123] Within embodiments, the merchant 210 may generate a bill 208 upon the obtained purchase item information.  For example, the bill may take a similar data structure as the obtained purchase item information 203.  In one implementation, the merchant may include an intelligent PoS terminal, which may identify whether a purchase item qualifies for a restricted-use account.  For example, when the merchant is equipped with a smart PoS terminal, the terminal may query for a list of eligible merchant category code (MCC) and/or item category code associated with a restricted-use account, to determine whether the restricted-use account may be applied to purchase the item.  In one implementation, the PoS terminal may generate a restricted-use account white list matching status 206, which may comprise information as to a recommended restricted-use account that may be applied to the item.
Alternative Item Eligibility Check at the B2B-Pay Server
[0195] In another implementation, the B2B-PAY server 220 may obtain purchase item information from the user provided bill information and perform item eligibility check 228 to see if any item from the bill is eligible for a user enrolled restricted-account usage.  For example, in one implementation, the B2B-PAY server 220 may extract purchase item information from the bill submitted with message 227, e.g., a snap bill image, etc., by performing an optical character recognition (OCR) procedure.  The B2B-PAY server 220 may then query a user database for user enrolled account, and the information retrieved by the B2B-PAY from the online databases is processed by an optimization algorithm that operates on the rules in the retrieved information.  The B2B-PAY may derive a recommendation that includes a currency payment amount to pay against the balance due bill respectively from each said currency balance of the one or more accounts issued by respective issuers.  In further implementations, the recommendation may be performed and rendered on the web enabled mobile computing device for approval by the user.  If the recommendation is approved, the enabled mobile computing device transmits the recommendation to the POS. In one implementation, the POS may transmit the recommendation for authorization processing of each currency payment amount to pay against the balance due bill respectively from each currency balance of each account as provided by the recommendation.  In a further implementation, the B2B-PAY may substantially maximize currency payments pay against the balance due bill, as well as substantially minimize out-of-pocket payments pay against the balance due bill.  Further implementations of account recommendations are illustrated in FIGS. 5D-5F.
Account Listing (Sub-Accounts)
[0196] In one implementation, the B2B-PAY server 220 may provide an account listing 235 (add a data structure) to the user, e.g., see 585 in FIG. 5E, and the user may submit an account selection 214 by tapping on an account.  Upon obtaining the user selected account, the merchant PoS terminal may process the payment request 216 in a similar manner as discussed in FIG. 2A.
Please note:  Fig. 5E illustrates sub-accounts as disclosed in the instant specification. 
Account Recommendation at POS
[0128] Within implementations, the merchant 210 may provide an account recommendation message 212 to the user 202, e.g., a message sent to the user's mobile device via NFC handshake, a message displayed on the PoS terminal, and/or the like.  For example, in one implementation, as shown in the above example of restricted-use account matching status message 206, when the PoS terminal has determined one or more of the user's purchase items includes healthcare products that are eligible for FSA/HSA expenses, the PoS terminal may generate a B2B-PAY alert asking the user whether the user would like to purchase eligible items using FSA/HSA account, e.g., see 111 in FIG. 1B. 
Alternative Account Recommendation Provided by B2B-PAY 
[0181] FIG. 2D provides a data flow illustrating alternative implementations of B2B-PAY entity interactions within embodiments of the B2B-PAY.  Within implementations, instead of obtaining account recommendation (e.g., 212 in FIG. 2C) at a smart PoS terminal equipped with the merchant 210, such account recommendation may be provided by the B2B-PAY server 220 upon user submitting purchase item information to the B2B-PAY server 220.  In one implementation, in one implementation, upon user submitting purchase item information 203 to the merchant 210, which in term generates a payment bill 208, the user may obtain a bill 211 from the merchant.  For example, in one implementation, the merchant may print a paper bill 211 to the user.  In another example, the merchant may transmit an electronic bill of the purchase items 211 to the user's electronic wallet, e.g., see 1416 in FIG. 14B.  The user's electronic wallet may then determine whether the purchase item information comprises any restricted-use account eligible items.  In further implementations, the merchant may generate a QR code for display, as further discussed in FIG. 2E. 
[0133] In another example, the restricted-use account status 206 may identify eligible items for each restricted-use account if there is any.
[0138] In one implementation, the user may select an account 214 to proceed with checkout, e.g., by selecting whether to accept payment with a restricted-use account as recommended by the PoS terminal, or to skip the recommendation and proceed with a bank account checkout.  In one implementation, the user may submit account information together with the account selection message 214 to the PoS terminal, e.g., by tapping on an electronic wallet, by swiping a magnetic payment card, and/or the like.
[0143] Within implementation, upon receiving the user's account selection, the merchant 210 may generate a payment request message 216 to the B2B-PAY server.
Determining Program Sponsor (Issurer)
[0148] In one implementation, the B2B-PAY server 220 may obtain a routing number 217 from the received payment request 216, based on which the B2B-PAY may determine where to forward the payment authorization request 218, which may take a similar form to the payment request 216.  For example, if the user has elected a credit card account for payment, the B2B-PAY server 220 may route the payment authorization request 218 to the credit card issuing bank.  In another example, when the user elected a FSA/HSA account for payment, the B2B-PAY server 220 may route the payment authorization request 218 the FSA/HSA account manager. 
wherein the data indicative of the authorization request comprises a product identifier, a merchant identifier, and an account identifier;
Please note: Transaction records as noted below include the product identifier, merchant identifier and account identifier: 
[0161] In another implementation, the database 219 may be a relational database responsive to Structured Query Language ("SQL") commands.  The B2B-PAY server may execute a hypertext preprocessor ("PHP") script including SQL commands to query the database for user, transaction data, and/or the like.  An example PHP/SQL command listing, illustrating substantive aspects of storing a transaction record 266 in the database: 
[0162] &lt;?PHP [0163] header(`Content-Type: text/plain`); 
[0164] mysql_connect("202.155.66.130",$DBserver$password); // access database server 
[0165] mysql_select("TRANSACTIONS.SQL"); // select database to append 
[0166] mysql_query("INSERT INTO Transactions (transaction_id, transaction_date, 
[0167] requested_time, receipt_time, user_id, user_name, account_no, account_type, 
[0168] employer, routing_no, item_code, category, sub_category, item_name, item_description, 
[0169] item_quantity, unit_price, total_amount, veritifcation_status, merchant_id, 
[0170] merchant_name, PoS_id, transfer_log, payee_id, payor_id, transfer_amount .  . . )
[0171] VALUES ($transaction_id$, $transaction_date$, $requested_time$, $receipt_time$, 
[0172] $user_id$, $user_name$, $account_no$, $account_type$, $employer$, $routing_no$, 
[0173] $item_code$, $category$, $sub_category$, $item_name$, $item_description$, 
[0174] $item_quantity$, $unit_price$, $total_amount$, $veritifcation_status$, $merchant_id$, 
[0175] $merchant_name$, $PoS_id$, $transfer_log$, $payee_id$, $payor_id$, 
[0176] $transfer_amount$ .  . . ); //
 [0177] add data to table in database [0178] mysql_close("TRANSACTIONS.SQL"); // close connection to database
 [0179] ?&gt; 
determining, based on the account identifier and program data for a sponsor program stored at the network device, that the account identifier is associated with the sponsor program,
[0064] In one implementation, the B2B-PAY alert may be originated at a PoS terminal 109, wherein the merchant may maintain a blacklist/whitelist of eligible product codes for various types of restricted-use accounts, and may send notifications to the wallet via Near Field Communication (NFC) protocol 115. 
[0065] In another implementation, a user's electronic wallet may identify eligible items for a restricted-use account itself, e.g., the PoS terminal 109 may generate a bill and transmit bill information to the user's wallet via NFC 115.  In further implementations, the PoS terminal 109 may generate a bill comprise a QR code, and the user may snap a photo of the generated QR code on the bill, which may facilitate the intelligent wallet to capture information of user purchased items. 
Continuing with Fig. 2C: Account identifier is associated with a sponsor program
[0148] In one implementation, the B2B-PAY server 220 may obtain a routing number 217 from the received payment request 216, based on which the B2B-PAY may determine where to forward the payment authorization request 218, which may take a similar form to the payment request 216.  For example, if the user has elected a credit card account for payment, the B2B-PAY server 220 may route the payment authorization request 218 to the credit card issuing bank.  In another example, when the user elected a FSA/HSA account for payment, the B2B-PAY server 220 may route the payment authorization request 218 the FSA/HSA account manager. 
[0149] In one implementation, the account issuing network 230 may review and verify the payment request.  For example, the account issuer may verify whether the account has sufficient remaining balance to furnish the payment, whether the item category code of the purchase item is eligible for usage of the account, and/or the like, e.g., 221.  In one implementation, the account issuer network 230 may generate a payment authorization response message 222, e.g., a HTTPS POST message in the form of data formatted according to the XML.
[0154] In the above example, the account issuer, e.g., a FSA account manager, may verify the item category "drug" is eligible for FSA usage, and the remaining balance "$1000.00" is sufficient to cover the requested payment amount of "$14.99." 
[0246] In further implementations, the B2B-PAY may be applicable for government administered healthcare/benefit programs, e.g., facilitating payment from government program sponsors to a healthcare provider via user triggering at the healthcare provider PoS terminal, etc. In another implementation, the business-to-business transaction may occur between an employer benefit administrator and a merchant (e.g., business travel agencies, hotel, etc.) upon an employee triggering an employer subsidized account. 
[0431] In one implementation, the B2B-PAY server 720 may generate and route a payment request 733 to the account issuer 770.  For example, the account issuer 770 may comprise a restricted use account sponsor, e.g., a FSA/HSA administer, an employer who sponsored employer benefit programs for its employees, a government agency (e.g., Medicare, Medicaid, etc.).  In one implementation, the B2B-PAY server 720 may generate separate payment request messages to different routing destinations.  In the above example payment request 717, when the user has selected a FSA payment account and a credit card payment, the B2B-PAY server 720 may generate a payment request message 733 routed to a FSA administering entity (270), and a payment request message to a user's issuing bank of the credit card account. 
wherein the program data comprises a set of rules for authorizing payment card transactions comprising one of a plurality of authorized merchant identifiers and at least one of a plurality of authorized product identifiers;
[0195] In another implementation, the B2B-PAY server 220 may obtain purchase item information from the user provided bill information and perform item eligibility check 228 to see if any item from the bill is eligible for a user enrolled restricted-account usage. Please note: Eligibility check is an example of a program rule being executed.
[0305] In one implementation, when there are more than one enrolled restricted-use accounts can be applied for reimbursement for an eligible item, e.g., prescription drugs may be paid by FSA, HSA, LOC, etc., the B2B-PAY server 404 may apply user configured rules to determine which restricted-use accounts to use for reimbursement.  For example, the user configured rules may be further illustrated in FIGS. 5E-5F. 
[0340] In one implementation, B2B-PAY payment authorization processing may comply with a set of rules 4080.
[0360] FIGS. 5E-5F provides a dollar amount payment flow illustrating B2B-PAY account recommendation within embodiments of the B2B-PAY.  In one implementation, a user may set up accounts and spending rules for the enrolled restricted use accounts, e.g., at 521 in FIG. 5B.  For example, the B2B-PAY rules may be illustrated in one example in the following table:
TABLE-US-00035 Primary Account: Flexible Spending Account (FSA) Balance: $500.00 End Date: Dec.  31, 2015 Rules: 1.  Only use for medical MCC 2.  Use for purchases less than $100.00 until Oct.  1, 2015 3.  After Oct.  1, 2015, use available balance for all medical MCC purchases.  Second Account: Health Savings Account (HSA) Balance: $5000.00 Rules: 1.  Use for medical MCC 2.  Use for purchases greater than 2000.00 3.  Use as tertiary fund for medical MCC purchases Third Account: Revolving Line of Credit (LOC) Credit Line: $5000.00 Rules: 1.  Use for any MCC 2.  Use for purchases greater than $100 but less than $2000.00 3.  Use as secondary account for medical purchase.
Please note: Another example or program rules.
[0423] … In a further implementation, the user may have added restricted use accounts with the B2B-PAY accounts, such as Flexible Savings Accounts (FSA), one or more Health Savings Accounts (HSA), one or more government insurance programs (i.e., Medicare or Medicaid), various private insurance rules, various other restricted use accounts such as employment benefit plans or employee pharmacy benefit plans, and income deduction rules, and/or the like.  Further implementations of restricted use account wallet enrollment are discussed in FIG. 7C. Please note: More rules.
[0438] In one implementation, the account issuer 770 may verify the payment in real time, or a nearly real time manner.  In other implementations, the account issuer 770 may receive and process payment requests 733 in batch files.  In further implementations, the B2B-PAY server 720 may perform an eligibility pre-check if the user submitted account comprises a healthcare restricted-use account (e.g., FSA, HSA, etc) and various rules may be applied to the payment request based on the type of the account. 
[0448] The user 802 may then register with the B2B-PAY via the installed B2B-PAY component, by submitting healthcare insurance information and setting up payment accounts 808.  For example, in one implementation, the user 802 may enroll restricted use accounts into their wallet for healthcare user payment.  The restricted use rules may include those for one or more HSA/FSA, one or more government insurance programs (i.e., Medicare or Medicaid), various private insurance restricted use rules, various other restricted use accounts such as employment benefit plans or employee pharmacy benefit plans, and income deduction rules. 
Please note: More examples of restricted-use account payment rules.
[0503] In one implementation, the account issuer 970 may verify the account credentials 925, user profile, account status 927, and/or the like.  If the account is in good standing 929, the account issuer may generate and send a token for account access 931 to the B2B-PAY, and the most recent balance information and account rules 933 to the B2B-PAY.  For example, in one implementation, the account rules may include a list of procedure/product code and/or merchant category code (MCC) applicable for the account usage. 
[0550] In one embodiment, the wallet mobile application may facilitate importing of funds via the import funds user interface 1428.  For example, a user who is unemployed may obtain unemployment benefit fund 1429 via the wallet mobile application.  In one implementation, the entity providing the funds may also configure rules for using the fund as shown by the processing indicator message 1430. The wallet may read and apply the rules prior, and may reject any purchases with the unemployment funds that fail to meet the criteria set by the rules.  Example criteria may include, for example, merchant category code (MCC), item category code, time of transaction, location of transaction, and/or the like.  As an example, a transaction with a grocery merchant having item category code 5411 may be approved, while a transaction with a bar merchant having an item category code 5813 may be refused.
Please note: Example of using plan/program rule criteria to approve or deny a transaction.
determining, based on the set of rules, that the product identifier is among the plurality of authorized product identifiers and the merchant identifier is among the plurality of authorized merchant identifiers;
Please note: Authorized product identifier and merchant identifier are included in the transaction record recited above starting with [0161-0179].
determining, based on the product identifier being among the plurality of authorized product identifiers and the merchant identifier being among the plurality of authorized merchant identifiers, that the payment card transaction is authorized;
Continuing with Fig. 2C: Issuer Authorizes the Transaction
[0149] In one implementation, the account issuing network 230 may review and verify the payment request.  For example, the account issuer may verify whether the account has sufficient remaining balance to furnish the payment, whether the item category code of the purchase item is eligible for usage of the account, and/or the like, e.g., 221.  In one implementation, the account issuer network 230 may generate a payment authorization response message 222, e.g., a HTTPS POST message in the form of data formatted according to the XML.
providing, based on the payment card transaction being authorized, an authorization message to the merchant point of sale device; and
Continuing with Fig. 2C: Authorization Message to the POS
[0156] In one implementation, upon obtaining the approval notice 223 of the payment transaction, the merchant 210 may generate a receipt 225 to the user.  For example, the user may obtain a printed receipt 213 from a PoS terminal.  For another example, the user may obtain an electronic receipt (e.g., via online shopping site, via NFC handshake with the PoS terminal from a mobile device, etc.).
causing, based on the payment card transaction being authorized, a transfer of funds from an account associated with the sponsor program to an account associated with the account identifier.
Post Transaction Approval: Fig. 7B
[0419] In an alternative implementation, when the user does not submit insurance information to the merchant at the time of purchase transaction, but seek for insurance reimbursement by submitting receipt information to the B2B-PAY, insurance adjudication may take place after the transaction.  FIG. 7B provides a data flow diagram illustrating post-transaction insurance reimbursement within embodiments of the B2B-PAY.  Within implementations, the user may obtain a receipt 741 from a merchant 710, which may take a similar form to the receipt 237 in FIG. 2B.
[0420] In one implementation, the user may submit a reimbursement request (e.g., including a snap image of the receipt, a reimbursement account indication, etc.) 742 to the B2B-PAY server, e.g., see also 227 in FIG. 2
[0421] Within implementations, the B2B-PAY server 720 may generate a fund transfer request 747 to the insurance bank 760 to request the approved insurance amount reimbursed to the user 748a-b, which may take a form similar to the fund transfer processing messages 726-728 in FIG. 7A,  Within implementations, upon insurance payment, the B2B-PAY server 720 may proceed to determine whether the insurance partially reimbursed purchase item/service is eligible for healthcare restricted-use account reimbursement, e.g., FSA, HSA, etc. For example, the B2B-PAY server may reimburse the remaining payment amount with a FSA account, e.g., to proceed with 421 in FIG. 4A. 
Regarding claim 3: Rejection is based upon the disclosures applied to claim 1 and further disclosed by Pourfalla: [0046] … In one implementation, the B2B-PAY may allow instant funding/loading of a pre-paid card (e.g., an insurance co-pay card, etc.) at a point of sale (POS) terminal based on the purchased product/service type, type of card product, merchant location/type, etc. Please note: User is meeting program conditions.
Regarding claim 5: Rejection is based upon the disclosures applied to claim 1.
Regarding claim 6: Rejection is based upon the disclosures applied to claim 1. Restricted-use rules and participant identifiers would be a part of program data.
Regarding claim 7: Rejection is based upon the disclosures applied to claim 1. Restricted-use payment cards can be used at any eligible merchant/provider (i.e. open loop payment card). See Wang below under Pertinent Art for reference.
Regarding claim 8: Rejection is based upon the disclosures applied to claim 1 and further disclosed by Pourfallah: 
Table 35 [0360-0362]  Lists a Flex Spending Account (FSA) as a primary account or medical purchases and a revolving Line of Credit can be used as a secondary account for medical purchase.
[0061] FIG. 1D provides an exemplary block diagram illustrating B2B-PAY payment at a participating merchant within embodiments of the B2B-PAY.  In one implementation, a user 102 may have in his/her shopping cart a list of mixed items including restricted-use account eligible items 121a and non-eligible items 121b.  For example, a user 101 may shop at a supermarket, a pharmacy store, etc., to purchase pharmaceutical drugs (e.g., NyQuil cold medicine, Antibiotics, etc.) which are eligible for FSA/HSA usage, and various items (e.g., body wash, shampoo, etc.) that are not eligible for any restricted-use account. See Fig. 5E for multiple accounts: primary and secondary.
[0471] In one implementation, the mobile wallet component may have online access to currency balances available for use, and respective calendar dates of availability, to pay the balance due bill for the healthcare provided by the healthcare provider.  For instance, these accounts may include: (a) a Flexible Savings Account (FSA), where data retrieved may include a current currency balance, a date by which all funds in FSA must be spent; (b) a Health Savings Account (HSA), where data retrieved may include a liquid asset balance and a non-liquid asset balance (e.g.; stocks, mutual funds, Certificates of Deposit, etc.), and an amount charged for a commission to trade an illiquid asset for a liquid asset that may be used to pay the balance due bill from the healthcare provider.; (c) a remaining deductible contribution amount to a healthcare-relates account amount for a specific year; (d) a government insurance prepaid account; (e) a private insurance deductible information; (e) other restricted use accounts (e.g.; employee benefits plans); (f) non-restricted use payment accounts (e.g.; credit, debit, prepaid accounts) including information for these accounts such as loyalty points and awards having currency equivalents that may be made available for payment against the balance due bill and award thresholds for such loyalty points and awards.  The mobile wallet component may also have online access to a prediction as to the likely income and local financial bracket of the user for year in which the healthcare provider's balance billing is due.
[0538] … In some implementations, the app may allow the user to utilize rewards points, airline miles, hotel points, electronic coupons, printed coupons (e.g., by capturing the printed coupons similar to the product identifier) etc., to pay for the purchase transaction, e.g., 1317-318.
[0552] … In one implementation, the wallet shopping cart may provide a B2B-PAY alert 1420 notifying the purchased items (e.g., grocery items 1419f-j) are eligible for food voucher redemption. 
Please note: Pourfallah discloses converting loyalty points to currency to be applied toward balance due billing payments, see at least [0517].
Regarding claim 17 Rejection is based upon the disclosures applied to claim 1.and further disclosed by Pourfalla regarding apparatus (network device) elements, see at least Fig. 24 for processing elements and program data.
Regarding claims 18-20: Rejections are based upon the disclosures applied to claims 1, 17 and dependents of claim 1 reciting similar subject matter.
Claims 9-15 are rejected under 35 USC 102(a)(2) as being anticipated by Pourfallah, US 2018/0025334.
Rejections are based upon the disclosures applied to claim 1 and further disclosed by Pourfalla.
In Pourfalla, see at least: 
Regarding claim 9:   (Previously Presented) A method comprising:
receiving, by a network device, program data for a sponsor program, wherein the program data comprises a plurality of participant identifiers and a set of rules for determining whether payment card transactions comprise one of a plurality of authorized merchant identifiers and at least one of a plurality of authorized product identifiers;
[0078] Within implementations, the user 2002 may submit user information and payment account information 2012 to an issuer to apply for a B2B-PAY vehicle.  In one implementation, the B2B-PAY server may act as the issuer 2060.  In another implementation, the issuer 2060 may be independent of the B2B-PAY server.  Please note: For examination purposes, the B2B-PAY server is independent of the B2B-PAY server which now acts as an intermediary server which serves as a network device.
[0180] In one implementation, the B2B-PAY may access and retrieve information from one or more online databases 219.  Some databases contain a rule for a payment made towards the balance due bill for the healthcare provided by the healthcare worker to the user.  By way of example, and not by way of limitation, a database can contain a negative wealth impacting (e.g., deduction, liability, insurance, debt, tax, negative interests, and/or other wealth reducing factor) rule pertaining to payment to the healthcare provider for the healthcare to the user.  Another database can contains an insurance rule pertaining to payment for the healthcare to the user.  Other online databases accessible by the B2B-PAY to retrieve information can contain data specific to the user and an insured entity financially responsible for the user, as well as currency balances in each of one or more accounts respectively issued by an issuer. 
Please note: For the situation where the B2B-PAY server is independent of the issuer, i.e. sponsor, the B2B-PAY server receives sponsor program data and rules from the issuer and databases.

Disclosures for the following steps are found under claim 1:
storing the program data in a memory of the network device;
receiving, from a merchant point of sale device, data indicative of a request to authorize a payment card transaction, wherein the request comprises a product identifier, a merchant identifier, and a participant identifier;
determining, based on the program data and the set of rules, that the product identifier is among the plurality of authorized product identifiers, the participant identifier is among the plurality of participant identifiers, and the merchant identifier is among the plurality of authorized merchant identifiers;
authorizing the payment card transaction based on the participant identifier being among the plurality of participant identifiers, the product identifier being among the plurality of authorized product identifiers, and the merchant identifier being among the plurality of authorized merchant identifiers;
providing, based on authorizing the payment card transaction, an authorization message to the merchant point of sale device; and
causing, based on the payment card transaction being authorized, a transfer of funds from an account associated with the sponsor program to an account associated with the participant identifier.
Regarding claims 10-15: Rejections are based upon the disclosures applied to claim 9. Use of a credit card as disclosed by Pourfallah is an example of an open-loop payment cards. See Wang et al. under Pertinent Prior Art for further reference [0020].
Claims 2, 4 and 16 are rejected under 35 USC 103 as being unpatentable over Pourfallah, US 2018/0025334, in view of Marshall, US 2003/0233278.
Rejections are based upon the teachings applied to claims 1, 9 and 17 in part by Pourfallah and further taught and/or suggested by Pourfallah-Marshall. Pourfalla converts loyalty points so that the loyalty points can be used as currency toward balance-due billing payments. Pourfalla discloses a mobile app allowing the user to utilize rewards points, airline miles, hotel points, electronic coupons and printed coupon images to pay for purchase transactions. Pourfalla, however, lacks specifics associating rewards with behaviors that would result receiving rewards.. Marshall on the other hand would have taught Pourfallah techniques that incentivize behavior resulting in receiving rewards. 
In Marshall, see at least:
[0004] These methods and systems referenced and described herein and in previous patent applications are designed to influence behaviors related to the performance of various tasks and activities including those that are described herein and in previously referenced pending provisional and regular patent applications.  These programs are designed to generate one or more benefits and efficiencies for one or more participants and/or for others and for any reason, including those set forth herein.  The behaviors covered by these and earlier-described methods relate to tasks and activities that may be performed by and/or within prescribed time parameters and may be provided to influence or alter the status or location of assets and resources, including money, the timing and manner of purchases, the timing and manner of payments related to those purchases, the timing and manner of payments related to an unlimited range of goods and services that may variously occur as events separate from purchase events and others as described herein, the timing of the adoption and/or use of various technologies, alteration of the timing of the consumption of various resources, including energy, the reduction of consumption of resources, including energy, the acceptance of interruption in the supply of resources including energy, such as electricity and others, the adoption and/or use of preferred forms of energy or preferred energy consuming vehicles and devices and others, the time and attention of individuals in various interactions, transactions and circumstances.  Programs may be developed to provide for purchases, payments, sending, shipping, receiving, production, consumption, altered timing consumption and other alteration in the status of goods and services.  
[0073] In another invention, there are examples of promotions such as television shows that reward successful contestants with rewards such as vacations.  Rewarding memberships such as health club memberships, possibly in conjunction with rewarding the timing of their payment of membership fees, may be coordinated with achievement and retention of established weight loss parameters and other fitness-related goals, time of visitation to health clubs, possibly such as during off-peak hours may be rewarded or provided bonus rewards and other benefits to inspire continued membership and at preferred times that balance demand.  Other tasks and activities may also be rewarded.
[0026] … Thus, an algorithm may provide for incentives based on meeting format, timing, and other criteria set in accordance with a rewards program.  Other examples of arenas where incentives may be provided may be envisioned.
Please note: Marshall is describing program rules. 
[0084]  The method of the invention also provides for rewarding desirable behavior in a highly granular manner by the award of small numbers of points for minor modifications of behavior, incentivizing repeated modification of behavior by withholding rewards until the desired behavior has been repeated or providing additional increases in award amounts for repeated behavior, and for arranging a wide variety of available awards for which points may be redeemed.  The requests may relate to the performance of specified tasks and activities that may have greater value if performed in another way or at another time, place or context that may or may not be time-sensitive.  The requests may relate to providing incentives in programs for the singular or repeated modification of behavior by withholding rewards until the desired behavior has been singularly performed or repeated or by providing additional increases in point award amounts for singular or repeated behavior in real-time or at a later point in time, and for arranging a wide variety of available prizes and awards and categories of prizes and rewards for which points may be redeemed randomly, at prescribed times and in greater or lesser prescribed amounts as may be deemed desirable by the offeror of points or by the individuals, groups and others.
[0092] A notification algorithm is then consulted to determine if an individual is to be notified of a reward, as indicated by block 120.  A notification algorithm may provide for notification under any criteria.  Such criteria may include numbers of points, date information, or other information.  If no, then the process flow triggered by the event is at an end.  If yes, then the individual is notified of the reward.  The notification may be in the nature of notification simply of a number of points.  The notification may also indicate that awards may be redeemed.  If the rules of the rewards program call for automatic redemptions and rewards, such as a higher level of service or benefits, then this will be indicated in the reward notification.  Notification may take any desired form of communication, including by periodic statement, posting to an electronic location, such as a secure portion of a website, paper communications, telephone, e-mail, and any other form.
[0331] In another alternative embodiment, the various forms of incentives including points, entries to win prizes and other forms of rewards may be made available in a program for participating in fitness activities that may or may not be sponsored by a health club or other interested parties and achieving established weight loss goals and other health related goals that may be tracked and rewarded in various promotions geared toward maintaining good health.  These are additional examples relating back to performing health related tasks and activities.  Goal achievement may be verified in various ways including in person and through supply of confirmation by a third party such as a doctor or other health professional or by any other methods deemed acceptable.  For example, life and health insurance companies and other parties may desire to sponsor the promotions, as well.
[0355] Redemption for use of automated cash withdrawal, transaction and bill payment technologies may include awards of points that may be redeemed for reduced bill payment amounts, cash or other value. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of rewarding users based upon conditions related to health activities and goals and redeeming rewards as taught by Marshall would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Marshall to the teachings of Pourfalla would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al, US 2016/0019529, January 21, 2016, discloses: [0020] The OCR system identifies the payment card as either an open-loop payment card or a closed-loop payment card based on the extracted text and the retrieved text description of extracted visual objects in the image of the payment card.  For example, an open-loop payment card is a payment card that can be used in transactions with multiple merchant systems, for example, a credit card, a debit card, or a universal gift card issued by a credit card system.  A closed-loop payment card is a payment card that can be used in transactions with one merchant system only or with a limited number of merchants.  In certain example embodiments, the digital wallet application is configured to save closed-loop payment card information in the digital wallet application, but not to save open-loop payment card information due to user security concerns or open-loop display requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        April 30, 2021